Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Belinda Lee on 9/1/2022.

The application has been amended as follows: 
Claim 2: The display apparatus according to claim 1, wherein the first display body further comprises a first display surface connected to a first side, the positioning recess has a first inner wall surface close to the first display surface and a second inner wall surface away from the first display surface, and the engagement recess is located on the second inner wall surface.  
Claim 3: The display apparatus according to claim 1, wherein the second display body further 20comprises a second display surface connected to a second side, and the positioning protrusion has a cavity configured to accommodate the pendulum hook and an opening communicating with the cavity, the opening faces away from the second display surface, and the engagement protrusion of the pendulum hook moves out of the cavity or moves back to the cavity through the opening.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tsai et al. (US 9645608 B1) discloses a display apparatus, comprising: a display (tablet computer 120 in fig 1), comprising a display body, the display body having a first side (121 in fig 3), a positioning recess (second concave portion 124 in fig 3) located at the first side; and a second housing (110 in figs 1-2), detachably mounted at one side of the display body, wherein the second housing comprises a second housing body, the second housing body has a second side (hinge base 112 in fig 1), and a hook (rotating element 114 in fig 2) is connected to the second side, wherein the second housing body has a cavity (concave portion 113 in fig 2) configured to accommodate the 10hook, wherein the hook is pivotally connected (i.e., via pivot 113b in fig 2) to the second housing body, and the hook (114) is inserted into the positioning recess (124), and the second side of the second display body contacts the first side of the first display body (see fig 4), wherein the hook (114) is configured to move out of the cavity and be engaged with the positioning recess (see fig 4) or move away from the positioning recess and move back to the cavity (see fig 2).

The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, the positioning protrusion of the second display is inserted into the positioning recess of the first display, and the second display body contacts first display body, wherein the engagement protrusion of the pendulum hook is configured to rotate with respect to the positioning protrusion and thus being engaged with the engagement recess or move away from the engagement recess as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835